Exhibit 10.6

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR CONSULTANTS

UNDER BLUEPRINT MEDICINES CORPORATION

2015 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee: %%FIRST_NAME%-% %%LAST_NAME%-%

No. of Restricted Stock Units: %%TOTAL_SHARES_GRANTED%-%

 

Grant Date: %%GRANT_DATE%-%

 

Pursuant to the Blueprint Medicines Corporation 2015 Stock Option and Incentive
Plan as amended through the date hereof (the “Plan”), Blueprint Medicines
Corporation (the “Company”) hereby grants an award of the number of Restricted
Stock Units listed above (an “Award”) to the Grantee named above. Each
Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.001 per share (the “Stock”) of the Company.

 

1.         Restrictions on Transfer of Award. This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Paragraph 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.

 

2.         Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains a service provider of
the Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 1 shall lapse only
with respect to the number of Restricted Stock Units specified as vested on such
date.

 

 

 

 

Incremental Number of
Restricted Stock Units Vested

    

Vesting Date

 

 

 

                                (       %)

 

 

                                (       %)

 

 

                                (       %)

 

 

                                (       %)

 

 

                                (       %)

 

 

 

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

 

3.         Termination of Service Relationship. If the Grantee’s service
relationship with the Company and its Subsidiaries terminates for any reason
(including death or disability) prior to the satisfaction of the vesting
conditions set forth in Paragraph 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal

 

 



 

--------------------------------------------------------------------------------

 



representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.

 

4.         Issuance of Shares of Stock. As soon as practicable following each
Vesting Date (but in no event later than two and one-half months after the end
of the year in which the Vesting Date occurs), the Company shall issue to the
Grantee the number of shares of Stock equal to the aggregate number of
Restricted Stock Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares.

 

5.         Incorporation of Plan. Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

6.         Section 409A of the Code. This Agreement shall be interpreted in such
a manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

 

7.         No Obligation to Continue Service. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in a service relationship with the Company or any
Subsidiary and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the service
relationship of the Grantee with the Company or any Subsidiary at any time.

 

9.         Integration. This Agreement constitutes the entire agreement between
the parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

 

10.       Data Privacy Consent. In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

 

11.       Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file





-  2  -

--------------------------------------------------------------------------------

 



with the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.

 

 

   

BLUEPRINT MEDICINES CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

 

Dated: ___________________________________

   

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

%%FIRST_NAME%-% %%LAST_NAME%-%

 

 

%%ADDRESS_LINE_1%-%

 

 

%%ADDRESS_LINE_2%-%

 

 

%%CITY%-%, %%STATE%-%

 

 

%%COUNTRY%-%

 

 

%%ZIPCODE%-%

 

-  3  -

--------------------------------------------------------------------------------